PHILLIPS, Chief Justice,
dissenting.
I respectfully dissent.
During this bill of review proceeding, the case was fully tried and the record fully developed. This is conceded by appellants. It is quite apparent from the court’s judgment and from a review of the testimony, that the court was of the opinion that appellants had not proved a meritorious defense. In my judgment, the record supports the finding.
I note at the outset that the equitable bill of review is a new proceeding brought by the loser in the original proceeding to vacate the original judgment. The bill of review proceeding is neither a continuation of the original action nor is it a motion for new trial. The plaintiff in a bill of review proceeding must allege and prove the elements of his cause of action. Moreover, once a default judgment has become final, the judgment becomes a vested right. A court of equity will not vacate the judgment for the purpose of giving the defeated party a second opportunity to be heard on the merits of the case. Finality must be accorded judgments; therefore, the grounds upon which equitable relief may be granted are narrowly construed.
In Alexander v. Hagedorn, 148 Tex. 565, 226 S.W.2d 996 (1950), the Supreme Court stated the general rules for the granting of a bill of review. These are that before a litigant can successfully set aside a final judgment, he must allege and prove: (1) a meritorious defense to the cause of action alleged to support the judgment, (2) which he was prevented from making by the fraud, accident or wrongful act of the opposite party, (3) unmixed with any fault or negligence of his own.
The court held that not only must a meritorious defense be pleaded but that the moving party must go further and prove such a defense. Thus the plaintiff in a bill of review must meet and satisfy a two-pronged test. See also McEwen v. Harrison, 162 Tex. 125, 345 S.W.2d 706, 710 (1961).
The initial inquiry is whether the pleadings state a meritorious defense worthy of submission to the trier of facts. Wallace v. Snyder National Bank, 527 S.W.2d 485 (Tex.Civ.App.1975, writ ref’d n. r. e.). Thus, if the motion to vacate the judgment discloses a meritorious defense, the Hage-dorn test then requires that the movant prove a meritorious defense. Thus we come to the quantum of proof imposed at law in order to set aside the judgment by bill of review.
At this point I note that there is a well-settled distinction between the pleadings and proof necessary to grant a new trial on a motion therefor after a default judgment and a motion to set aside a judgment by way of bill of review. See Smith v. Ferrell, 44 S.W.2d 962 (Tex.1932). To prevail in the former, it is necessary only that the movant allege facts which would constitute a meritorious defense to the other party’s cause of action and that it be supported by evidence proving prima facie that movant has such a defense. See Craddock v. Sunshine Bus Lines, 134 Tex. 388, 133 S.W.2d 124 (1939); *595Ivy v. Carrell, 407 S.W.2d 212 (Tex.1966); Wallace v. Snyder National Bank, supra. In Ivy, the Court said;
“The rule of Craddock does not require proof of a meritorious defense in the accepted sense to entitle one to a new trial after default; the motion should be granted if it ‘sets up a meritorious defense.’ In this respect the burden a defaulting defendant must assume on motion for new trial is much less onerous than the burden he must assume in a bill of review proceeding filed after expiration of the time for filing a motion for new trial. In the latter situation, except in unusual circumstances as reflected in Hanks v. Rosser, 378 S.W.2d 31 (Tex.Sup.1964), the issues of negligence or fault on the part of the defendant, fraud, accident or wrongful act on the part of the plaintiff, and meritorious defense are tried together in a single full-blown trial in which ‘every issue must be disposed of, and relief denied or granted.’ ”
Further, as stated by the Supreme Court in Ward v. Nava, 488 S.W.2d 736 (Tex. 1972):
“In Ivy v. Carrell, supra, this Court said:
“ ‘The motion must allege facts which in law would constitute a defense to the' cause of action asserted by the plaintiff, and must be supported by affidavits or other evidence proving prima facie that the defendant has such meritorious defense.’ ” (Emphasis added)
Thus if “the burden a defaulting defendant must assume on a motion for new trial is much less onerous than the burden he must assume in a bill of review proceeding” and the burden one must assume in the former situation is to prove “prima facie that the defendant has such meritorious defense,” how can it be said that mere allegations of a meritorious defense in the movant’s petition or the introduction of only some evidence satisfies the proof requirement set forth in Hagedorn?
In Hagedorn the Supreme Court held that the burden to establish a meritorious defense lies with the movant. (Indeed, in this respect McDonald refers to this movant as “the plaintiff” in an entirely new proceeding. 4 McDonald, Texas Civil Practice, § 18.27.2 (1971) (11) Meritorious Claim or Defense). Burden of proof and burden of persuasion are synonymous. Huckaby v. Huckaby, 436 S.W.2d 601 (Tex.Civ.App. 1968,.,writ ref’d n. r. e.). To prove is “to make certain, to establish, to fix or settle unalterably.” Texas & New Orleans Ry. Co. v. Flowers, 336 S.W.2d 907, 914 (Tex.Civ.App.1960, no writ). The general rule in civil cases is that the party having the burden of proof must establish the case by a preponderance of the evidence. State v. Turner, 556 S.W.2d 563 (Tex.1977). So, in a civil case, the evidence to support a claim must preponderate. If it does not, the evidence fails to prove the claim in any degree.
In summary, the burden of proof or risk of nonpersuasion is on the litigant who seeks to alter the status quo. This burden is placed upon the movant by the pleadings and the substantive law. Moreover, the movant has the initial duty of producing some evidence in order to satisfy the judge that the judgment should be reopened and that a retrial on the merits should be had.
Thus where the movant (plaintiff) satisfies the court that he has a prima facie case of proving the negative — no liability to the prior plaintiff — the burden of going forward shifts to the defendant (prior plaintiff) in the bill of review proceeding.1 Defendant must then go forward with enough evidence to raise the issue of liability. The burden of persuasion, however, remains on the movant or the “plaintiff” in the equitable proceeding. At this point the question becomes who should win. Accordingly, appellants here had to establish by a preponderance of the evidence that their defense should prevail. Having failed to do this, the trial court entered a “take-nothing” judgment to their suit.
The obvious result of the majority and concurring opinions is to give appellant two bites at the papaya when under the pleading and proof such is unwarranted. It is *596well settled that in a bill of review proceeding all the issues are tried together in a single full-blown trial in which “every issue must be disposed of, and relief denied or granted.” Texas Employers’ Ins. Ass’n. v. Arnold, 126 Tex. 466, 88 S.W.2d 473 (1935).
For these reasons, I would hold that the judgment of the trial court was correct so that it should be affirmed.

. See generally Hanks v. Rosser, 378 S.W.2d 31 (Tex.1964).